Dismissed and Memorandum Opinion filed August 2, 2011.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-11-00374-CV
____________
 
ALFRED HANNA, Appellant
 
V.
 
RELIANT ENERGY RETAIL SERVICES LLC, Appellee
 

 
On Appeal from the County Civil Court
at Law No. 4
Harris County, Texas
Trial Court Cause No. 963737
 

 
M E M O R
A N D U M   O P I N I O N
This is an appeal from a judgment signed March 25, 2011.  The
notice of appeal was filed on April 25, 2011.  To date, our records show that
appellant has neither established indigence nor paid the $175.00 appellate
filing fee.  See Tex. R. App. P. 5
(requiring payment of fees in civil cases unless indigent); Tex. R. App. P. 20.1 (listing requirements for
establishing indigence); see also Order Regarding
Fees Charged in Civil Cases in the Supreme Court and the Courts of Appeals and
Before the Judicial Panel on Multidistrict Litigation, Misc. Docket No. 07-9138
(Tex. Aug. 28, 2007) (listing fees in court of appeals); Tex. Gov’t Code Ann.. ' 51.207 (Vernon 2005) (same). 
On June 16, 2011, this court ordered appellant to pay the
appellate filing fee on or before July 1, 2011, or the appeal would be
dismissed.  Appellant has not paid the appellate filing fee.  Accordingly, the
appeal is ordered dismissed.  See Tex. R. App. P. 42.3(c) (allowing involuntary dismissal of case because
appellant has failed to comply with a requirement of these rules, a court
order, or a notice from clerk requiring response or other action within
specified time).  
 
PER CURIAM
 
Panel consists of Justices
Frost, Jamison, and McCally.